Citation Nr: 0009071	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  98-09 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to payment of unauthorized medical expenses 
related to private hospitalization from December 4 to 
December 6, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from July 1982 to May 1983.

This matter comes to the Board from a June 1994 decision by 
the VA Medical Center (VAMC) Medical Administrative Services 
(MAS) division in Philadelphia, Pennsylvania, which denied 
payment of unauthorized medical expenses related to private 
hospitalization from December 4 to December 6, 1996 at Saint 
Agnes Medical Center in Philadelphia, Pennsylvania.  The case 
was sent to the Board by the VA RO in Philadelphia.

In November 1998 the veteran informed the VA that he had 
legally changed his name and medically changed gender from 
woman to man.  An accompanying statement from the director of 
the medical facility where the sex change took place 
supported his statement.  Legal documentation of such a 
change has not been forthcoming; nevertheless, taking the 
wishes of the veteran into account, the masculine pronoun is 
used in reference to the veteran in this decision.  


FINDINGS OF FACT

1.  The veteran incurred unauthorized medical expenses in 
connection with an admission to Saint Agnes Medical Center in 
Philadelphia, Pennsylvania from December 4 to December 6, 
1996; he was admitted for treatment of non-service-connected 
supraventricular tachycardia.

2.  The December 1996 admission to Saint Agnes Medical Center 
was for a medical emergency; VA medical facilities were not 
feasibly available; the veteran was then assigned a total 
disability compensation rating based on individual 
unemployability (TDIU rating); and it now appears that such 
total compensation rating was permanent in nature at the time 
of the December 1996 admission.


CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses 
related to hospitalization at Saint Agnes Medical Center from 
December 4 to December 6, 1996, have been met.  38 U.S.C.A. 
§ 1728 (West 1991 & Supp. 1999); 38 C.F.R. § 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from July 1982 to May 1983.  
He seeks payment of unauthorized medical expenses incurred 
during a December 4 to December 6, 1996 admission to Saint 
Agnes Medical Center, where he was admitted to the emergency 
room by ambulance (Fire Rescue) for treatment of 
supraventricular tachycardia.  The condition, which was 
producing a heart rate of 220 beats per minute at the time of 
admission, was stabilized with medications.  

To be entitled to payment of these unauthorized medical 
expenses, the veteran must meet all of the following 
criteria:

(a) That treatment was either

(1) for an adjudicated service-
connected disability, or

(2) for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

(3) for any disability of a veteran 
who has a total disability permanent 
in nature resulting from a service-
connected disability; and

(b) That a medical emergency existed of 
such nature that delay would have been 
hazardous to life or health; and

(c) That no VA or Federal facilities were 
feasibly available and an attempt to use 
them beforehand, or obtain prior VA 
authorization for the services required, 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.  38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120.


In July 1997 the MAS held that the treatment in question was 
for a medical emergency and that VA facilities were 
unavailable to the veteran.  The Board agrees with these 
findings.  

The question then becomes whether the veteran meets any of 
the criteria listed under subheading (a) above.  During the 
December 1996 admission to Saint Agnes Medical Center, the 
veteran was treated for a non-service-connected heart 
condition, and the evidence does not show such condition was 
aggravating a service-connected disability.  The veteran may 
still prevail in his claim if he had a permanent and total 
compensation rating.  Permanence of total disability will be 
taken to exist when such impairment is reasonably certain to 
continue throughout the life of the disabled person.  
38 C.F.R. §§ 3.340(b), 4.15.  At the time of the December 
1996 admission, service connection was in effect for bipolar 
disorder (rated 50 percent), lumbosacral strain (rated 40 
percent), and residuals of eustachian tube dysfunction (rated 
0 percent); and the veteran had a TDIU rating.  An April 1998 
RO rating action increased the schedular rating for the 
veteran's bipolar disorder to 100 percent and held that 
Dependents Educational Assistance benefits under Chapter 35 
were established (i.e., the total compensation rating was 
permanent in nature) effective September 30, 1997.  

A February 1996 note from the veteran's treating psychiatrist 
reflects that the veteran was unemployable, and a May 1996 VA 
psychiatric examination (months before the December 1996 
hospital admission in question) reflects that the veteran was 
unemployable and his psychiatric symptoms were not responding 
to medications, and.  Given the RO's finding that the 
veteran's total compensation rating (whether schedular or 
based on individual unemployability) was permanent in 1997, 
the evidence also equally supports a finding that the veteran 
was permanently unemployable due to service-connected 
disability at the time of the December 1996 admission to 
Saint Agnes Medical Center.  Applying the benefit-of-the-
doubt rule, 38 U.S.C.A. § 5107(b), the Board finds that the 
veteran had a permanent total compensation rating at the time 
of the December 1996 admission.

Accordingly, the Board finds that the veteran satisfies all 
the legal requirements for payment of the unauthorized 
medical expenses incurred in connection with the 
hospitalization at Saint Agnes Medical Center from December 4 
to December 6, 1996.


ORDER

Payment of unauthorized medical expenses incurred at Saint 
Agnes Medical Center from December 4 to December 6, 1996 is 
granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

